EXHIBIT 10.1 - SEVERANCE BENEFITS PLAN

 
KEYSTONE NAZARETH BANK & TRUST
SEVERANCE BENEFITS PLAN






I.
Introduction



The Keystone Nazareth Bank & Trust Company (“KNBT”) Severance Benefits Plan (the
“Plan”) offers you temporary continuation of your salary as well as your
medical, dental, and vision insurance benefits if your employment with KNBT or
one of its wholly owned subsidiaries is involuntarily terminated under specified
circumstances.




II.
How the Plan Works




 
A.
Who Is Eligible



You may be eligible for benefits under this Plan if:



 
•
 
You are classified as a full-time, salaried employee of KNBT or one of its
subsidiaries; and
         
•
 
You have completed at least one (1) full year of continuous, full-time service
with KNBT or one of its subsidiaries.

 
Unless KNBT provides otherwise in writing, the following employees are NOT
eligible to participate in this Plan:



 
•
 
Any employee who is classified as a temporary employee;
         
•
 
Any employee who is eligible to participate in another plan or arrangement
maintained by KNBT or one of its subsidiaries that provides severance-type
benefits unless that other plan or arrangement specifically provides that the
employee will be eligible to receive benefits under this Plan; and
         
•
 
Any employee who is covered by a contract or agreement that provides for
severance-type benefits unless that contract or agreement specifically provides
that the employee will be eligible to receive benefits under this Plan.






 
B.
Conditions for Payment of Severance Benefits




 
1.
Involuntary Termination



Subject to the provisions of Section B.2, you will be eligible for severance
benefits under this Plan only if KNBT, in its sole discretion, determines that
your employment is being terminated involuntarily for any of the following
reasons:



 
•
 
Reduction in staff or layoff;
         
•
 
Position elimination;
         
•
 
Closure of a branch or department;
         
•
 
Organizational restructuring; or
         
•
 
Such other circumstances as KNBT, in its sole discretion, deems appropriate for
the payment of severance benefits.








- 1 -

--------------------------------------------------------------------------------







 
2.
Significant Reduction in Base Salary Due to Change in Status



You also will be eligible for severance benefits under this Plan if KNBT, in its
sole discretion, determines that:



 
•
 
Your Base Salary is reduced by ten percent (10%) or more due solely to a change
in your position or duties; and
         
•
 
You resign from employment within thirty (30) days after the reduction of Base
Salary becomes effective.

 

 
3.
Termination of Employment Not Eligible for Severance Benefits



Unless KNBT provides otherwise in writing, you will not be eligible for
severance benefits if KNBT, in its sole discretion, determines that your
employment was terminated for any of the following reasons:



 
•
 
Failure to return from military leave;
         
•
 
Failure to return to work at the conclusion of a leave of absence you have
requested for any reason;
         
•
 
Poor or unacceptable work performance, misconduct, dishonesty, insubordination,
violation of KNBT’s employment policies, rules, or procedures, unacceptable
business conduct, or other “cause” as determined by KNBT in its sole discretion;
         
•
 
Temporary layoff;
         
•
 
Permanent and total disability, retirement, or death; or
         
•
 
Voluntary resignation for any reason (except in the event of a reduction in Base
Salary as described above).

 

 Important Note:
 
 
A change in your job responsibilities or title, additional workload, a transfer
to a subsidiary of KNBT, a Change of Control (as hereinafter defined) of KNBT or
change in company designation does not necessarily qualify you for severance
benefits. In order for severance benefits to be payable, you must suffer an
involuntary loss of employment or a significant reduction in your Base Salary as
set forth above.

      





- 2 -

--------------------------------------------------------------------------------





 
4.
Other Employment Offer



Unless KNBT provides otherwise in writing, you will not be eligible to receive
benefits under this Plan if KNBT, in its sole discretion, determines that:



 
•
 
You have been offered, but refused to accept, another position with KNBT or any
of its affiliates (or any successor thereto as provided by the provisions of the
paragraph immediately following hereto) UNLESS the position would require you to
transfer to a location which is more than thirty (30) miles from your prior work
location; or
         
•
 
Your employment has been terminated in connection with a sale or transfer,
merger, establishment of a joint venture, or other similar corporate transaction
which results in a Change in Control of KNBT or its parent holding company, KNBT
Bancorp, Inc. (“Bancorp”), and you are offered employment by the successor
company at a salary that equals or exceeds ninety percent (90%) of your Base
Salary in effect immediately prior to your termination. The term “Change in
Control” shall mean the occurrence of any of the following:

 

 
(1)
 
any person or “group” of persons (as provided under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and any Internal Revenue Service
(the “IRS”) guidance and regulations issued under Section 409A of the Code)
acquires ownership of stock of Bancorp or the Bank that, together with stock
held by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the outstanding stock of Bancorp or the Bank,
provided that the stock of Bancorp or the Bank remains outstanding after such
acquisition and provided further that if the person or group of persons is
already deemed to own more than 50% of the total fair market value or total
voting power, then the acquisition of additional stock by such person or group
of persons shall not constitute an additional Change of Control;
         
(2)
 
any person or “group” of persons (as provided under Section 409A of the Code and
any IRS guidance and regulations issued under Section 409A of the Code) acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or group of persons) ownership of stock of
Bancorp or the Bank possessing 35% or more of the total voting power of the
stock of Bancorp or the Bank, provided that if a person or group of persons that
is deemed to have effective control of Bancorp or the Bank pursuant to this
clause acquires additional stock of Bancorp or the Bank, such additional
acquisition shall not constitute an additional Change of Control;
         
(3)
 
a majority of the members of the Board of Directors of Bancorp is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the Board of Directors of Bancorp prior to the date of
the appointment or election, provided that if a person or group of persons that
is deemed to have effective control of Bancorp or the Bank pursuant to this
clause acquires stock of Bancorp or the Bank that would trigger either clauses
(1) or (2) above, such acquisition of stock shall not constitute an additional
Change of Control; and
         
(4)
 
any person or “group” of persons (as provided under Section 409A of the Code and
any IRS guidance and regulations issued under Section 409A of the Code) acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or group of persons) assets from Bancorp or
the Bank that have a total gross fair market value equal to 40% or more of the
total gross fair market value of all of the assets of Bancorp or the Bank, as
the case may be, immediately prior to such acquisition or acquisitions. For
purposes of this provision, “gross fair market value” means the value of the
assets of Bancorp or the Bank, as the case may be, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets. A transfer of assets by Bancorp or the Bank to related persons,
shareholders or entities shall not be treated as a Change of Control to the
extent that such transfers are excluded from the definition of a change in
control under Section 409A of the Code and the regulations issued thereunder.
             
For purposes of determining whether a Change in Control has occurred, persons
will not be considered to be acting as a group solely because they purchase or
own stock of Bancorp at the same time.

 

 
C.
Required Termination Date



You will receive severance benefits only if you work to the termination date
required by KNBT or its successor. If you leave before the designated
termination date, you will not be eligible for benefits.


KNBT or its successor may, in its sole discretion, allow you to leave earlier
than the required termination date and still receive severance benefits (for
instance, if you find new employment). Such decisions will be based upon KNBT’s
or its successor’s determination of its business needs.




- 3 -

--------------------------------------------------------------------------------





 
D.
Benefit Amounts



If you meet the conditions for payment of severance benefits, you will receive
either the Basic Severance Benefit or the Enhanced Severance Benefit described
below. The type of benefit payable to you depends upon whether you sign an
acceptable release of all claims against KNBT. Notwithstanding any other
provision of this Plan to the contrary, any payments made to an Employee
pursuant to this Plan, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the Federal Deposit Insurance Act (12 U.S.C.
§1828(k)) and the regulations promulgated thereunder, including 12 C.F.R. Part
359.



 
1.
Basic Severance Benefit



If you have completed at least one (1) year of continuous, full-time employment
with KNBT, you are eligible for a Basic Severance Benefit. The amount of this
benefit is based on your length of service, as follows:



   
Years of Service 
 
Basic Severance Benefit
             
One but less than two 
 
One (1) week of Base Salary.
             
Two or more
 
Two (2) weeks of Base Salary.



During your severance period, medical, dental, and vision insurance coverage
continues as though you were an active employee. Your cost for the continued
insurance coverage during the severance period will be the same as the cost
charged to active employees. At the end of the severance period, the medical,
dental, and vision insurance coverage will end. At that time, if still eligible,
you may elect to continue the medical, dental and vision insurance coverage for
the remainder of the COBRA continuation coverage period, as described below.


Important Note:     Your service with KNBT ends on your termination date. It
does not continue during the severance period.



 
2.
Enhanced Severance Benefit



If you have completed at least two (2) continuous, full-time years of service
and if you sign an acceptable release of all claims against KNBT in the form
attached hereto as Exhibit A, you will receive the Enhanced Severance Benefit
described in this Section.


To receive an Enhanced Severance Benefit you are required to sign an acceptable
release of all claims against KNBT in the form attached hereto as Exhibit A.
This releases KNBT, its predecessors and successors, and its current and former
employees and agents of any and all claims which may arise out of your
employment or termination of employment with KNBT. Signing the release of all
claims against KNBT will not affect any claim you might have for workers’
compensation or unemployment benefits.


If you are eligible for and elect an Enhanced Severance Benefit, you will
receive the Enhanced Severance Benefit during the severance period determined by
the following schedule based on your length of service with KNBT and your Base
Salary in effect prior to termination of employment. This Enhanced Severance
Benefit replaces the Basic Severance Benefit - it is not in addition to the
Basic Severance Benefit.




- 4 -

--------------------------------------------------------------------------------




You will receive your Base Salary plus continuation of your active medical,
dental, and vision insurance coverage during the severance period. Your cost for
the continued insurance coverage during the severance period will be the same as
the cost charged to active employees. At the end of the severance period, the
medical, dental, and vision insurance coverage will end. At that time, if still
eligible, you may elect to continue the medical, dental, and vision insurance
coverage for the remainder of the COBRA continuation coverage period, as
described below.


Enhanced Severance Benefit Schedule


If you are eligible for and elect an Enhanced Severance Benefit, you will
receive your Base Salary for the number of weeks as calculated below. This is
your total Enhanced Severance Benefit and replaces the Basic Severance Benefit.



 
ANNUAL BASE SALARY
 
 
Years of Full Service
 
 
Under $50,000
$50,000
to
$79,999
$80,000
or
More
 
Number of Weeks of Base Salary that are Payable
Between 2 and 3 Years
4
8
12



For each additional year of continuous, full-time service beyond three years,
the number of weeks of Base Salary will be increased by one, subject to a
maximum Enhanced Severance Benefit of 52 weeks. Base Salary for calculation of
the benefits due hereunder is equal to your annual base salary divided by 52.
For example, if your annual base salary is $25,000 and you have completed 10
years of continuous full time service, your Base Salary would be $481 and you
would receive 11 weeks of Base Salary equal to 5,291 (before any required tax
withholding) plus continued medical, dental and vision insurance coverage during
such period (subject to paying any required cost thereof).


Notwithstanding anything to the contrary herein, those persons who are
designated as members of the Office of the President group shall receive,
subject to their execution of an acceptable release of all claims against KNBT
as provided for by this Section D.2, the form of which is attached hereto as
Exhibit A, an Enhanced Severance Benefit equal to their annual base salary plus
the continuation of their active medical, dental and vision insurance coverage
during a period of 52 weeks irrespective of the number of full-time years of
service they may have and the amount of their Base Salary as of the date of
termination of their service.



 
E.
How Severance Benefits Are Paid



Severance benefits are paid on normal paydays for the number of weeks specified
by the Basic or Enhanced Severance Benefit formulas specified above.


Severance benefits are considered wages for tax purposes. Consequently, all
regular payroll taxes will be withheld from your weekly payments.


If the payments pursuant to this Plan, either alone or together with other
payments and benefits which Employee has the right to receive from the KNBT or
Bancorp, would constitute a “parachute payment” under Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), the payments payable by
KNBT pursuant to this Plan shall be reduced by the amount, if any, which is the
minimum necessary to result in no portion of the payments payable by KNBT under
this Plan being non-deductible to KNBT pursuant to Section 280G of the Code and
subject to the excise tax imposed under Section 4999 of the Code. The
determination of any reduction in the payments to be made pursuant to this Plan
shall be based upon the opinion of independent counsel selected by KNBT and paid
by KNBT. Such counsel shall promptly prepare the foregoing opinion, but in no
event later than thirty (30) days from the date of termination, and may use such
actuaries as such counsel deems necessary or advisable for the purpose. Nothing
contained herein shall result in a reduction of any payments or benefits to
which Employee may be entitled upon termination of employment under any
circumstances other than as specified in this Plan, or a reduction in the
payments in accordance with this Plan below zero.


- 5 -

--------------------------------------------------------------------------------







 
F.
Right To Terminate Benefits



Notwithstanding anything in this Plan to the contrary, KNBT will have the right
to terminate the severance benefits remaining payable under this Plan in the
event that:



 
•
 
You are re-employed by KNBT prior to the completion of the scheduled payment of
the severance benefits; or
         
•
 
KNBT determines that you have breached any of the terms and conditions set forth
in any agreement executed by you as a condition of receiving benefits under this
Plan, including, but not limited to, the release of liability against KNBT as
provided by Section II. D.2 hereof.
       




 
G.
Other Requirements Upon Employment Termination




 
1.
Checkout Procedures



Before you leave, a complete review will be made to determine any amounts you
owe KNBT. At the time your employment terminates, you will be responsible for
the following:



 
•
 
Reimbursing KNBT for any amounts you owe or making arrangements for this payment
(including deducting the payment from your severance benefits);
         
•
 
Returning all KNBT credit cards; and
         
•
 
Returning all other KNBT materials in your possession or control, including, but
not limited to, documents, confidential reports, computers and data, and any
other property of KNBT.




 
2.
Company Car



If you have been provided with an authorized KNBT car, you will need to make
arrangements to return the car to KNBT prior to your termination date.
Alternatively, you may have the option of purchasing the car at the remaining
lease value as long as there is no penalty involved and subject to compliance
with any applicable law, rule or regulation, including those of The Nasdaq Stock
Market, Inc.



 
H.
Special Situations: Service and Benefits



In general, your service with KNBT and most benefit coverage (except as
otherwise provided herein) ends on the date your active employment ends. There
are, however, some exceptions to this general rule. These exceptions are
outlined below.



 
1.
Service



Your service with KNBT ends on the date your active employment ends. If,
however, you are subsequently rehired by KNBT, these special provisions will
apply:



 
•
 
If you are rehired during your severance period, your severance period will be
credited as service, and your prior service and period of severance will be
treated as if there was no break in your employment.
         
•
 
If you are rehired after your severance period but within two (2) years of your
termination date, your severance period will not count as service. However, the
service you earned prior to your termination date will be counted for vacation
and other benefit purposes. For specific information on how service is credited
for purposes of the KNBT Retirement Plan, to the extent you are a participant
therein as of your termination date, see the Summary Plan Description for the
Retirement Plan.




 
2.
Benefits



Medical, dental, and vision insurance coverage continue during your severance
period (provided you continue to pay your share of the cost of your coverage).
Your coverage for these benefits will end on the last day of the month in which
your severance ends. You can elect to continue your medical, dental, and vision
insurance coverage through COBRA as set forth below. The continuation of
medical, dental, and vision insurance coverage during your severance period is
counted as part of your COBRA continuation period.


All other benefits - including short- and long-term disability, travel accident
insurance, accidental death and dismemberment coverage, supplemental life
insurance and contributions to the KNBT Retirement Savings Plan - end on your
last day of active employment. Employee may not continue to make payments to
Employee’s 401 (k) plan account offered by KNBT during the severance period.


Employee Stock Ownership Plan (ESOP) benefits are earned and paid as described
in the KNBT Bancorp, Inc. ESOP Summary Plan Description.







- 6 -

--------------------------------------------------------------------------------


 
EXHIBIT A




FORM OF
ENHANCED SEVERANCE BENEFIT
AGREEMENT AND GENERAL RELEASE


This Enhanced Severance Benefit Agreement and General Release (hereinafter
“Agreement”) is entered into by and between Keystone Nazareth Bank & Trust
Company (hereinafter “KNBT”) and ________ (hereinafter “Employee”).


WHEREAS, Employee was employed by KNBT as its ___________________; and


WHEREAS, effective ____________, as a result of a reorganization of KNBT,
Employee’s position was eliminated and his/her employment with KNBT was
terminated; and


WHEREAS, KNBT and Employee mutually desire to resolve amicably and permanently
all matters relating to Employee’s employment relationship with KNBT and the
termination thereof;


NOW, THEREFORE, in consideration of the promises contained herein, the receipt
and adequacy of which are hereby acknowledged, the parties agree as follows:


1.  Termination Date. Employee’s employment with KNBT is terminated effective
_________ (the “termination date”). Employee shall be paid his/her regular
salary and for any accrued, but unused, “paid time off” days through the
termination date.


2.  Salary and Benefit Continuation. In consideration for Employee’s execution
of this Agreement and his/her fulfillment of the promises made in this
Agreement, and subject to the terms and conditions of the KNBT Severance
Benefits Plan, KNBT agrees to provide Employee with an Enhanced Severance
Benefit of ______ weeks of salary continuation at his/her current pay rate of
$_________ per year, as well as _________ weeks of dental, vision, and medical
insurance continuation. The salary continuation component of Employee’s Enhanced
Severance Benefit shall be paid to Employee in conjunction with KNBT’s regular
payroll cycles, over a _________ week period, beginning _______ and ending
_______ .


3.  Conditions Applicable to Payment of Enhanced Severance Benefit. Employee
understands, acknowledges, and agrees that the Enhanced Severance Benefit
provided to him/her pursuant to the KNBT Severance Benefits Plan and Section 2
of this Agreement is subject to his/her compliance with the terms and conditions
set forth in the KNBT Severance Benefits Plan and this Agreement.


4.  General Release of Claims.


a. In consideration of the benefits described in Section 2 above, which are of
greater value than Employee would normally be entitled upon termination of
his/her employment, Employee, on behalf of his/her heirs, executors,
administrators, agents, representatives, and assigns, hereby forever releases
KNBT and its parents, subsidiaries, affiliated companies, partners, officers,
directors, owners, employees, staff members, agents, representatives,
predecessors, successors, and assigns (collectively referred to as “the Released
Parties”), from any and all claims, demands, suits, or causes of action of any
nature whatsoever, whether known or unknown, relating in any way to his/her
employment with KNBT and the termination thereof, including, without limitation,
claims under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act (“ADEA”), the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, the National Labor Relations Act, the Pennsylvania Human
Relations Act, the Pennsylvania Wage Payment and Collection Law, and all other
federal, state or local laws, claims for breach of contract, claims for wrongful
discharge, claims for emotional distress, defamation, fraud, misrepresentation
or other personal injury, claims for unpaid compensation, claims relating to
benefits, claims for attorneys’ fees and costs, and claims under any federal,
state, or local law or cause of action concerning employment, which have arisen
as of the date this Agreement is signed by him/her. This release, however, shall
not affect Employee’s right to file a charge with the Equal Employment
Opportunity Commission challenging the waiver and release of his/her rights
pursuant to the ADEA.


b. Employee hereby waives and relinquishes each and every right or benefit that
he/she might now have under the common law or any statutory or regulatory
provision with respect to his/her employment with KNBT and the termination
thereof to the fullest extent that he/she may lawfully waive such right or
benefit. In furtherance of such waiver and relinquishment, Employee expressly
warrants and represents that he/she intends that the release given herein shall
be and remain in effect as a full and complete release, notwithstanding the
discovery or existence of any additional claims or facts predating the date of
the execution of this Agreement.


5.  No Existing Claims. Employee hereby confirms that no claim, charge, or
complaint filed by him/her against the Released Parties presently exists before
any federal, state, or local court or administrative agency.


6.  Return of KNBT Property. Employee agrees to return to KNBT all KNBT
property, including without limitation, all lists, reports, files, memoranda,
records, computer hardware, software, credit cards, door and file keys, computer
access codes or disks, instructional manuals, financial records, and any other
physical or personal property which Employee received or prepared or helped
prepare in connection with his/her employment with KNBT. Employee further agrees
that he/she will not retain any copies, duplicates, reproductions or excerpts
thereof.


7.  Confidential Information. Employee agrees that in the course of his/her
employment with KNBT he/she has had access to and acquired Confidential
Information. The term “Confidential Information” as used in this Agreement means
(a) confidential information of KNBT, including without limitation, information
received from third parties under confidential conditions, and (b) other
technical, business, or financial information or trade secrets or proprietary
information (including, but not limited to, account records, product development
plans, marketing strategies and financial data and plans), the use or disclosure
of which would be contrary to his/her interests of KNBT, its affiliates, related
companies or successors. Employee understands and agrees that such Confidential
Information has been disclosed to him/her in confidence and for the use of only
KNBT. Employee understands and agrees that (i) he/she will keep such
Confidential Information confidential at all times after his/her employment with
KNBT, and (ii) he/she will not make use of Confidential Information on his/her
own behalf, or on behalf of any third party, unless required to do so under
compulsion of law.


8.  Confidentiality of Agreement. Employee agrees to keep secret and strictly
confidential the existence of his/her Agreement and further agrees not to
disclose, make known, discuss, or relay any information concerning his/her
Agreement, or any of the discussions leading up to his/her Agreement, to anyone
other than members of his/her immediate family, and/or his/her tax advisor or
attorney, provided that those to whom he/she makes such disclosure agree to keep
said information confidential and not disclose it to others. The foregoing shall
not prohibit disclosure (i) as may be ordered by any regulatory agency or court
or as required by other lawful process, or (ii) as may be necessary for the
prosecution of claims relating to the performance or enforcement of his/her
Agreement.


9.  Non-Disparagement. Employee agrees that he/she shall not make, or cause to
be made, any statement or communicate any information (whether oral or written)
that disparages or reflects negatively on KNBT. KNBT agrees that it shall not
make, or cause to be made, any statement or communicate any information (whether
oral or written) that disparages or reflects negatively on Employee.


- 7 -

--------------------------------------------------------------------------------


10.  Injunctive and Other Relief. KNBT shall be entitled to have the provisions
of Sections 6, 7, 8, and 9 hereof specifically enforced through injunctive
relief, without having to prove the adequacy of the available remedies at law
and without being required to post bond or security, it being acknowledged and
agreed that a breach of any such Sections will cause irreparable injury to KNBT
and that money damages will not provide an adequate remedy to KNBT. Moreover,
Employee understands and agrees that if he/she breaches any provisions of
his/her Agreement, in addition to any other legal or equitable remedy KNBT may
have, KNBT shall be entitled to recover any payments made to Employee on
Employee’s behalf under Section 2, and Employee shall reimburse KNBT for all its
reasonable attorneys’ fees and costs incurred by it arising out of any such
breach. The remedies set forth in Section 10 shall not apply to any challenge to
the validity of the waiver and release of his/her rights under the ADEA. In the
event Employee challenges the validity of the waiver and release of his/her
rights under the ADEA, KNBT’s right to attorneys’ fees and costs shall be
governed by the provisions of the ADEA, so that KNBT may recover such fees and
costs if the lawsuit is brought by Employee in bad faith. Any such action
permitted to KNBT by this section, however, shall not affect or impair any of
Employee’s obligations under his/her Agreement, including without limitation,
the release of claims in Section 4 hereof. Employee further agrees that nothing
herein shall preclude KNBT from recovering attorneys’ fees, costs, or any other
remedies specifically authorized under applicable law.
 
11.  Consultation of Counsel. KNBT recommends to Employee that he/she consult
with legal counsel prior to executing his/her Agreement.


12.  Consideration Period. Employee acknowledges that he/she has been given at
least twenty-one (21) days from his/her receipt of his/her Agreement to consider
whether or not to sign his/her Agreement. Employee agrees that if he/she signed
the Agreement before the expiration of the twenty-one (21) day period, he/she
has done so voluntarily after consulting with counsel regarding his/her
Agreement.


13.  Revocation Period. Employee is aware that he/she may change his/her mind
and revoke the Agreement at any time during the seven (7) day period immediately
after the date upon which the Agreement is signed, in which case none of the
provisions of the Agreement will have effect. In the event that Employee elects
to revoke the Agreement, he/she must do so in writing. Such revocation must be
delivered by hand or sent by certified mail, post-marked before the end of the
seven-day revocation period, to KNBT, Attention: Human Resources Department, 90
Highland Avenue, Bethlehem, Pennsylvania, 18017. In the event that Employee
exercises his/her right of revocation, he/she agrees to immediately repay to
KNBT any amounts previously paid to him/her pursuant to his/her Agreement.


14.  No Admission of Wrongdoing. Employee hereby acknowledges and agrees that
neither his/her Agreement nor the furnishing of the consideration for the
general release set forth in his/her Agreement shall be deemed or construed at
any time for any purpose as an admission by the Released Parties of any
liability or unlawful conduct of any kind.


15.  Governing Law.  This Agreement shall be construed in accordance with the
laws of the Commonwealth of Pennsylvania, without regard to the principles of
conflicts of laws herein, except to the extent federal law controls. In the
event that a dispute arises under this Agreement and legal action is instituted,
the parties agree that such action shall be maintained exclusively in the Court
of Common Pleas for either Lehigh or Northampton County, Pennsylvania.


16.  Declaration of Invalidity. The parties hereby acknowledge and agree that if
any provision or term of his/her Agreement be declared void or to no effect by a
competent tribunal, it is the intent of the parties that said declaration shall
not operate to void any other provision or term of his/her Agreement and that
those provisions and terms not declared void or to no effect shall continue in
full force and effect and be binding on the parties.


17.  Entire Agreement.  The parties hereby acknowledge and agree that his/her
Agreement constitutes and contains the exclusive and entire agreement and
understanding between them concerning Employee’s employment with KNBT, the
termination hereof, the circumstances attendant hereto, and the other subject
matters addressed herein between the parties, and supersedes and replaces all
prior negotiations and all agreements proposed or otherwise, whether written or
oral, concerning the subject matters hereof.


18.  Modifications. This Agreement may not be waived, changed, modified,
abandoned, or terminated, in whole or in part, except by an instrument signed by
an authorized representative of KNBT and by Employee.


19.  Effective Date. This Agreement shall not become effective or enforceable
until the expiration of the seven-day revocation period set forth in Section 13
above.


20.  Receipt. Employee hereby acknowledges that his/her Agreement was presented
to him/her on ___________________.


Employee has had an opportunity to carefully review and consider his/her
Agreement. After such careful consideration, he/she knowingly and voluntarily
enters into his/her Agreement with full understanding of its meaning.


IN WITNESS WHEREOF and intending to be legally bound, the parties have duly
executed this Agreement as of the date(s) set forth below.





 
KEYSTONE NAZARETH BANK & TRUST COMPANY
         
By:
 
Signature
           
Name:
                 
Title:
           
Date:
   
Date:
 





The Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) gives you the
opportunity to purchase continued health care coverage after your active
employee coverage ends. When the temporary extension of your active medical
coverage ends at the end of your severance period, you and your covered spouse
and dependent children may elect to continue medical, dental, and/or vision
coverage for up to 18 months through COBRA. The 18-month period is measured from
the date your employment was terminated. You have 60 days from the date your
severance period ends to elect COBRA coverage. If you do not enroll within the
time-frame, you will not have the opportunity to enroll for coverage again.


If you elect continued medical, dental, and/or vision coverage, you or your
dependents must pay the full cost of coverage plus a 2% administration fee.


For more details on COBRA, please contact the Human Resources Department.
 
 